SCHWARTZ, Judge.
On the authority of Sterling Ins. Co. v. Hughes, 187 So.2d 898 (Fla. 3d DCA 1966), cert. denied, 194 So.2d 622 (Fla.1966) and Travelers Ins. Co. v. Wilson, 261 So.2d 545 (Fla. 4th DCA 1972), we affirm the conclusion that Wackenhut’s liability carrier is liable for the punitive damages recovered in Canty v. Wackenhut Corp., 311 So.2d 808 (Fla. 3d DCA 1975), cert. discharged, 359 So.2d 430 (Fla.1978). See also, Duke v. Hoch, 468 F.2d 973 (5th Cir. 1972); Morrison v. Hugger, 369 So.2d 614 (Fla. 2d DCA 1979).
Since the Canty case was tried and the insured’s liability for punitive damages was fixed without reference to the later decided case of Mercury Motors Express, Inc. v. Smith, 393 So.2d 545 (Fla.1981), we conclude, although Aetna argues otherwise, that that decision has no effect upon the coverage issue before us. Cf. Jessup v. Redondo, 394 So.2d 1031 (Fla. 3d DCA 1981).
Affirmed.